



Exhibit 10.2










CONSTELLATION BRANDS
NON-QUALIFIED SAVINGS PLAN






--------------------------------------------------------------------------------






Table of Contents
 
 
Page
Article I DEFINITIONS
2
1.1
Account
2
1.2
Affiliate
2
1.3
Aggregated Plan
2
1.4
Annual Bonus
2
1.5
Annual Enrollment Materials.
2
1.6
Beneficiary
2
1.7
Benefit Benchmarks
2
1.8
Board
2
1.9
Change in Control Event
2
1.10
Class Year Account
3
1.11
Code
3
1.12
Compensation
3
1.13
Compensation Deferral Agreement
3
1.14
Compensation Deferrals
4
1.15
Disability
4
1.16
Discretionary Credits
4
1.17
Distributable Event
4
1.18
Domestic Partner
4
1.19
Effective Date
4
1.20
Eligible Individual
4
1.21
ERISA
4
1.22
Income Inclusion Under Code Section 409A
5
1.23
Interim Distribution Date
5
1.24
Investment Credits and Debits
5
1.25
Matching Credits
5
1.26
Normal Retirement Age
5
1.27
Participant
5
1.28
Permitted Holder
5
1.29
Plan
5
1.30
Plan Guide
5
1.31
Plan Administrator
5
1.32
Plan Sponsor
6
1.33
Qualified Plan
6
1.34
Regular Salary
6
1.35
Separation from Service
6
1.36
Specified Employee
6
1.37
Spouse
7
1.38
Taxable Year
7
1.39
Trust
7
1.40
Trustee
7
1.41
Unforeseeable Emergency
7
1.42
Valuation Date
7





--------------------------------------------------------------------------------





Article II ELIGIBILITY AND PARTICIPATION
7
2.1
Eligibility
7
2.2
Participation
7
2.3
Compensation Deferral Agreement
7
2.4
Matching Credits
8
2.5
Discretionary Credits
8
2.6
Establishing a Reserve for Plan Liabilities
9
Article III PARTICIPANT ACCOUNTS AND REPORTS
9
3.1
Establishment of Accounts
9
3.2
Account Maintenance
9
3.3
Investment Credits and Debits
9
3.4
Participant Statements
10
Article IV WITHHOLDING OF TAXES
11
4.1
Withholding from Compensation
11
4.2
Withholding from Benefit Distributions
11
Article V VESTING
11
5.1
Vesting
11
Article VI PAYMENTS
11
6.1
Benefits
11
6.2
Timing of Distribution Elections
12
6.3
Separation from Service Payment
13
6.4
Interim Distribution Date Payments
13
6.5
Death Benefit
14
6.6
Disability Benefit
14
6.7
Payment upon Change in Control Event
14
6.8
Unforeseeable Emergency Distribution
15
6.9
Payment upon Income Inclusion Under Section 409A
15
6.10
Beneficiary Designation
15
6.11
Claims Procedure
16
Article VII CANCELLATION OF DEFERRALS
20
7.1
Unforeseeable Emergency
20
Article VIII PLAN ADMINISTRATION
21
8.1
Appointment
21
8.2
Duties of Plan Administrator
21
8.3
Plan Sponsor
21
8.4
Administrative Fees and Expenses
22
8.5
Plan Administration and Interpretation
22
8.6
Powers, Duties, Procedures
22
8.7
Information
22
8.8
Indemnification of Plan Administrator
22





--------------------------------------------------------------------------------





8.9
Plan Administration Following a Change in Control Event
22
Article IX TRUST FUND
23
9.1
Trust
23
9.2
Unfunded Plan
23
9.3
Assignment and Alienation
23
Article X AMENDMENT AND PLAN TERMINATION
23
10.1
Amendment
23
10.2
Plan Termination
24
10.3
Effect of Payment
24
Article XI MISCELLANEOUS
24
11.1
Total Agreement
24
11.2
Employment Rights
24
11.3
Non-Assignability
24
11.4
Binding Agreement
24
11.5
Furnishing Information
25
11.6
Compliance with Code Section 409A
25
11.7
Insurance
25
11.8
Governing Law
25
11.9
Headings and Subheadings
25







--------------------------------------------------------------------------------






PREAMBLE


Constellation Brands, Inc. hereby establishes the Constellation Brands
Non-Qualified Savings Plan, set forth herein, which is an unfunded non-qualified
deferred compensation plan for a select group of management and/or highly
compensated employees. Under the terms of the Plan, Eligible Individuals may
elect to defer receipt of a portion of their Compensation to a later Taxable
Year.
Participants shall have no right, either directly or indirectly, to anticipate,
sell, assign or otherwise transfer any benefit accrued under the Plan. In
addition, no Participant shall have any interest in any assets set aside as a
source of funds to satisfy benefit obligations under the Plan. Participants
shall have the status of general unsecured creditors of the Plan Sponsor, and
the Plan shall constitute an unsecured promise by the Plan Sponsor to make
benefit payments in the future.
The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2) and 301 (a)(3), is intended to comply with the
requirements of Code Section 409A and the regulations and binding guidance
issued thereunder to avoid adverse tax consequences, and shall be interpreted
and administered to the extent possible in a manner consistent with that intent.




1

--------------------------------------------------------------------------------









ARTICLE I


DEFINITIONS


1.1
Account. The bookkeeping account or accounts established for each Participant to
record his or her benefit under the Plan.



1.2
Affiliate. Any corporation or business entity that would be considered a single
employer with the Plan Sponsor pursuant to Code Sections 414(b) or 414(c).



1.3
Aggregated Plan. A nonqualified deferred compensation plan that is required to
be aggregated and treated with the Plan as a single plan under Code
Section 409A.



1.4
Annual Bonus. The cash compensation paid to a Participant under the Plan
Sponsor’s annual bonus program, including amounts excludible from gross income
that are contributed by the Participant on a pre-tax basis to a salary reduction
retirement or welfare plan (including amounts contributed to this Plan).



1.5
Annual Enrollment Materials. For any Taxable Year, the Plan Guide, Compensation
Deferral Agreement, and any other forms, documents, or other materials
concerning the terms of the Plan.



1.6
Beneficiary. An individual, individuals, trust or other entity designated by the
Participant to receive his or her benefit in the event of the Participant’s
death. If more than one Beneficiary survives the Participant, the Participant’s
benefit shall be divided equally among all such Beneficiaries, unless otherwise
provided in the Beneficiary Designation form. Nothing herein shall prevent the
Participant from designating primary and contingent Beneficiaries.



1.7
Benefit Benchmarks. Hypothetical investment funds or benchmarks made available
to Participants by the Plan Administrator for purposes of valuing benefits under
the Plan.



1.8
Board. The Board of Directors of the Plan Sponsor.



1.9
Change in Control Event. A Change in Control Event is a “Change in Control”
under the definition set forth below, provided that such event is also “a change
in control event” within the meaning of Code Section 409A.



“Change in Control” means
(a)
the consummation of:



(i)
any consolidation or merger of the Plan Sponsor in which the Plan Sponsor is not
the continuing or surviving corporation or pursuant to which any shares of
Class A Stock or Class 1 Stock of the Plan Sponsor are to be converted into
cash, securities or other property, provided that the consolidation or merger is
not with a corporation which was a direct or



2

--------------------------------------------------------------------------------





indirect wholly‑owned subsidiary of the Plan Sponsor or one of its Affiliates
immediately before the consolidation or merger; or


(ii)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Plan
Sponsor; or



(b)
the consummation of a complete liquidation or dissolution of the Plan Sponsor;
or



(c)
any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) other than any of the Permitted Holders
becoming the beneficial owner (within the meaning of Rule 13d‑3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the voting control of the Plan Sponsor’s then outstanding common stock,
provided that such person shall not be a wholly‑owned subsidiary of the Plan
Sponsor immediately before it becomes such 35% beneficial owner of voting
control; or



(d)
individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Plan Sponsor’s Board of Directors (for
this purpose “Incumbent Board” means at any time those persons who are then
members of the Board of Directors of the Plan Sponsor and who either (i) are
members of the Plan Sponsor’s Board of Directors on the date hereof, or
(ii) have been elected, or have been nominated for election by the Plan
Sponsor’s stockholders, by the affirmative vote of at least two-thirds of the
directors comprising the Incumbent Board at the time of such election or
nomination (either by a specific vote or by approval of the proxy statement of
the Plan Sponsor in which such person is named as a nominee for director without
objection to such nomination)).



1.10
Class Year Account. The balance credited to a Participant’s or Beneficiary’s
Account for a Taxable Year, including: (a) the Participant’s Compensation
Deferrals relating to Regular Salary paid for services performed during the
Taxable Year; (b) Compensation Deferrals relating to the Annual Bonus paid for
services performed for the Plan Sponsor’s fiscal year commencing during the
Taxable Year: (c) Matching Credits and Discretionary Credits, if any, with
respect to amounts earned for such Taxable Year even if paid in a subsequent
year (i.e., the Annual Bonus); and (d) Investment Debits and Credits allocable
to the Class Year Account (as determined by the Plan Sponsor, in its
discretion).



1.11
Code. The Internal Revenue Code of 1986, as amended from time to time. Reference
to any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection.



1.12
Compensation. A Participant’s Regular Salary and Annual Bonus and excluding all
other forms of compensation, including, without limitation, amounts paid under
this Plan.



1.13
Compensation Deferral Agreement. The written or electronic deferral agreement in
such form and subject to such terms as specified by the Plan Administrator. Such
agreement is



3

--------------------------------------------------------------------------------





between an Eligible Individual and the Plan Sponsor to defer Eligible
Individual’s receipt of Compensation. Such agreement shall state the deferral
amount or percentage of Compensation to be withheld from the Eligible
Individual’s Compensation, and the form and timing of the Participant’s deferral
elections.


1.14
Compensation Deferrals. That portion of a Participant’s Compensation which is
deferred under the terms of this Plan.



1.15
Disability. Any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and for which the Participant is receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Plan Sponsor;
provided that such condition also satisfies the requirements of a disability
under Code Section 409A.



1.16
Discretionary Credits. Amounts described in Section 2.5.



1.17
Distributable Event. The events entitling a Participant or Beneficiary to a
payment of benefits under the Plan, which shall be: Separation from Service;
death; Disability; the occurrence of an Interim Distribution Date; the
occurrence of an Unforeseeable Emergency; the occurrence of a Change in Control
Event; and Income Inclusion Under Code Section 409A.



1.18
Domestic Partner. An individual who satisfies that requirements for being
treated as a Participant’s domestic partner under the Plan Sponsor’s corporate
policies. The Plan Administrator in its sole discretion shall determine whether
an individual meets the requirements of a Domestic Partner and shall have the
right to request documentary proof of the existence of a Domestic Partner
relationship, which proof may include, but is not limited to, a joint checking
account, a joint mortgage or lease, driver’s licenses showing the same address,
the registration of a domestic partnership or civil union in states that
recognize such relationships or such other proof as the Plan Administrator may
determine.



1.19
Effective Date. The date as of which the Plan becomes effective, which generally
is January 1, 2019, provided that the terms of the Plan shall apply to Taxable
Years commencing on and after January 1, 2019, and shall apply to Regular Salary
earned for Taxable Years beginning on or after January 1, 2019 and Annual
Bonuses earned for fiscal years of the Plan Sponsor beginning on or after
March 1, 2019.



1.20
Eligible Individual. Unless otherwise specified by the Plan Administrator,
including in the Annual Enrollment Materials for a particular Taxable Year, an
employee of the Plan Sponsor who: (i) holds a position of Vice President or
higher; and (ii) is paid at a salary grade of 21 or higher. Only those
individuals who are part of a select group of management and/or highly
compensated individuals, as determined by the Plan Sponsor in its sole
discretion, may be designated as Eligible Individuals under the Plan.



1.21
ERISA. The Employee Retirement Income Security Act of 1974, as amended.
Reference to any section or subsection of ERISA includes reference to any
comparable or



4

--------------------------------------------------------------------------------





succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection.


1.22
Income Inclusion Under Code Section 409A. Shall have the meaning set forth in
Section 6.9.



1.23
Interim Distribution Date. April 1st of the year specified by the Participant in
the Participant’s Compensation Deferral Agreement as the year of payment for an
in-service distribution date; provided that such year is at least three years
after the first day of the Taxable Year in which the services giving rise to the
Compensation Deferrals, Matching and/or Discretionary Credits subject to the
Interim Distribution Date are to be performed.



1.24
Investment Credits and Debits. Bookkeeping adjustments to Participants’ Accounts
to reflect the hypothetical interest, earnings, appreciation, losses and
depreciation that would be accrued or realized if assets equal to the value of
such Accounts were invested in accordance with such Participants’ Benefit
Benchmarks.



1.25
Matching Credits. Credits described in Section 2.4.



1.26
Normal Retirement Age. The date the Participant attains at least age 60 with at
least 5 years of service with the Plan Sponsor.



1.27
Participant. An Eligible Individual who is currently deferring a portion of his
or her Compensation under this Plan, or who is currently eligible for Matching
Credits or Discretionary Credits, or an Eligible Individual or former Eligible
Individual who is entitled to the payment of benefits under the Plan.



1.28
Permitted Holder. (a) Marilyn Sands, her descendants (whether by blood or
adoption), her descendants’ spouses, her siblings, the descendants of her
siblings (whether by blood or adoption), Hudson Ansley, Lindsay Caleo, William
Caleo, Courtney Winslow, or Andrew Stern, or the estate of any of the foregoing
individuals, or The Sands Family Foundation, Inc., (b) rusts which are for the
benefit of any combination of the individuals and foundation described in clause
(a), or any trust for the benefit of any such trust, or (c) partnerships,
limited liability companies or any other entities which are controlled by any
combination of the individuals described in clause (a) or the estate of any such
individuals, The Sands Family Foundation, Inc., a trust referred to in the
foregoing clause (b), or an entity that satisfies the conditions of this clause
(c).



1.29
Plan. The Constellation Brands Non-Qualified Savings Plan established by the
Plan Sponsor as set forth herein, which may be amended from time to time.



1.30
Plan Guide. For any Taxable Year, the plan guide concerning the terms of
Compensation Deferrals, and, if applicable, any Matching Credits or
Discretionary Credits.



1.31
Plan Administrator. The Human Resources Committee of the Board, or such other
committee appointed by the Board of the Plan Sponsor to administer the Plan as
provided herein. For avoidance of doubt, in no event shall a Participant who is
a member of such



5

--------------------------------------------------------------------------------





committee be permitted to make decisions regarding his or her benefits under
this Plan; rather, such decisions shall be made by the other members of any
committee appointed to act as the Plan Administrator. If a Change in Control
Event occurs with respect to the Plan Sponsor, the existing Plan Administrator
shall be removed, and a new Plan Administrator shall be appointed as provided in
Section 8.9.


1.32
Plan Sponsor. Constellation Brands, Inc., including any successor to such
corporation or business that assumes the obligations of such corporation or
business. Solely for purposes of identifying Eligible Individuals, the term Plan
Sponsor shall include an entity that is an Affiliate of the Plan Sponsor, and is
designated as a Participating Affiliate on Exhibit A attached hereto. Only
Constellation Brands, Inc. shall have the power to amend this Plan, appoint the
Plan Administrator, or exercise any of the powers described in Section 8.3
hereof.



1.33
Qualified Plan. The Constellation Brands, Inc. 401(k) and Profit Sharing Plan.



1.34
Regular Salary. The Participant’s base salary paid by the Plan Sponsor,
including amounts excludible from gross income that are contributed by the
Participant on a pre-tax basis to a salary reduction retirement or welfare plan
(including amounts contributed to this Plan).



1.35
Separation from Service. A Participant shall have a Separation from Service
under the circumstances described below; provided that such separation also
qualifies as “separation from service” within the meaning of Code Section 409A.



A Participant who is a common law employee has a Separation from Service if the
Participant voluntarily or involuntarily terminates employment with the Plan
Sponsor and all Affiliates. A termination of employment occurs if the facts and
circumstances indicate that the Plan Sponsor and the Participant reasonably
anticipate that no further services will be performed after a certain date or
that the level of bona fide services the Participant will perform after such
date (whether as an employee or an independent contractor) will decrease to no
more than 20 percent of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services if the Participant has
been providing services for less than 36 months). Notwithstanding the foregoing,
the employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed 6 months, or if longer, provided the Participant retains
the right to reemployment with the Plan Sponsor or an Affiliate under an
applicable statute or contract.
1.36
Specified Employee. A key employee (as defined in Code Section 416(i) without
regard to paragraph (5) thereof) of a Plan Sponsor or its Affiliates. A
Participant is a key employee if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending each December 31. If a Participant is a key
employee at any time during the 12-month period ending on such December 31, the
Participant is treated as a Specified Employee for the 12-month period



6

--------------------------------------------------------------------------------





beginning on the following April 1. Specified Employees shall be determined
consistent with the requirements of Code Section 409A.


1.37
Spouse. The individual to whom a Participant is married, or was married in the
case of a deceased Participant who was married at the time of his or her death.



1.38
Taxable Year. The 12-consecutive-month period beginning each January 1 and
ending each December 31.



1.39
Trust. The agreement, if any, between the Plan Sponsor and the Trustee under
which assets may be delivered by the Plan Sponsor to the Trustee to offset
liabilities assumed by the Plan Sponsor under the Plan. Any assets held under
the terms of the Trust shall be the exclusive property of the Plan Sponsor and
shall be subject to the creditor claims of the Plan Sponsor with respect to whom
such Trust has been established. Participants shall have no right, secured or
unsecured, to any assets held under the terms of the Trust.



1.40
Trustee. The institution named by the Plan Sponsor in the Trust agreement, if
any, and any corporation which succeeds the Trustee by merger or by acquisition
of assets or operation of law.



1.41
Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant or the Participant’s
Spouse, Beneficiary or dependent (as defined in Code Section 152 without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. An
Unforeseeable Emergency shall be determined consistent with the requirements of
Code Section 409A.



1.42
Valuation Date. The date on which Participant Accounts under the Plan are
valued. The Valuation Date shall be each business day of the Taxable Year on
which the New York Stock Exchange and, if a Trust has been established in
connection with the Plan, the Trustee are open for business.



ARTICLE II


ELIGIBILITY AND PARTICIPATION


2.1
Eligibility. Eligible Individuals, as designated by the Plan Sponsor, may
participate in the Plan. Generally, Eligible Individuals may commence
participating in the Plan for Taxable Years commencing after they become
Eligible Individuals.



2.2
Participation. An Eligible Individual’s participation in the Plan is subject to
the Plan Administrator providing written notification to such Eligible
Individual of his or her eligibility to participate in the Plan.



2.3
Compensation Deferral Agreement. In order to defer Compensation under the Plan
for a given Taxable Year, an Eligible Individual must enter into a Compensation
Deferral



7

--------------------------------------------------------------------------------





Agreement with the Plan Sponsor authorizing the deferral of a portion of the
Participant’s Compensation for such Taxable Year.


Upon receipt of a properly completed and executed Compensation Deferral
Agreement, the Plan Administrator shall notify the Plan Sponsor to withhold that
portion of the Participant’s Compensation specified in the Agreement. In no
event will the Participant be permitted to defer more than 75% of the
Participant’s Regular Salary or 100% of the Participant’s Annual Bonus.
Subject to Section 7.1, the Compensation Deferral Agreement shall remain in
effect for the duration of the Taxable Year to which it relates. The
Compensation Deferral Agreement shall not remain in effect for subsequent
Taxable Years. Rather, Participants must make new elections for each year.
A Compensation Deferral Agreement must be completed and returned to the Plan
Sponsor prior to the first day of the Taxable Year in which services are
performed for the Compensation deferred and shall be irrevocable except as
otherwise provided hereunder.
2.4
Matching Credits. Subject to the requirements of Code Section 409A, the Plan
Sponsor may credit the Account of a Participant with Matching Credits. For each
Taxable Year, the Matching Credit will be equal to the difference between (a)
the matching contribution that would have been credited to the Participant’s
account under the Qualified Plan for the applicable year if the Participant’s
contributions to the Qualified Plan had included Compensation Deferrals made by
the Participant under this Plan for such year but otherwise subject to the
applicable limitations of the Qualified Plan such as the maximum compensation
limitation of Code Section 401(a)(17) and the maximum annual addition limitation
of Code Section 415, and (b) the matching contribution actually credited to the
Participant’s account under the Qualified Plan for the year.  The Matching
Credit will generally be made in the first quarter of the year following the
year to which the Matching Credit relates; provided that such Credit will be
made as soon as administratively practicable after the Participant’s Separation
from Service, death or Disability if such date is sooner.  Notwithstanding the
forgoing, a Participant will receive a Matching Credit under this Plan for a
Taxable Year only if the Participant has made the maximum salary reduction
contributions permitted under the Qualified Plan during the applicable year.



2.5
Discretionary Credits. Subject to the requirements of Code Section 409A, the
Plan Sponsor may credit the Account of a Participant with Discretionary Credits.
For each Taxable Year, the Discretionary Credit will be equal to the difference
between (a) the Safe Harbor Employer Basic Contributions, as defined under the
Qualified Plan, that would have been credited to the Participant’s account under
the Qualified Plan for the applicable year if (i) the Participant’s compensation
included Compensation Deferrals made by the Participant under this Plan for such
year; and (ii) the contribution under the Qualified Plan was calculated without
regard to Code limitations, including the maximum compensation limitation of
Code Section 401(a)(17) and/or the maximum annual addition limitation of Code
Section 415, and (b) the Safe Harbor Employer Basic Contributions actually
credited to the Participant’s account under the Qualified Plan for the year.



8

--------------------------------------------------------------------------------





This Discretionary Credit will generally be made in the first quarter of the
year following the year to which the Discretionary Credit relates; provided that
such Credit will be made as soon as administratively practicable after the
Participant’s Separation from Service, death or Disability if such date is
sooner.


2.6
Establishing a Reserve for Plan Liabilities. The Plan Sponsor may, but is not
required to, establish one or more Trusts to which the Plan Sponsor may transfer
such assets as the Plan Sponsor determines in its sole discretion to assist in
meeting its obligations under the Plan. Any such assets shall be the property of
the Plan Sponsor and remain subject to the claims of the Plan Sponsor’s
creditors, to the extent provided under any Trust established with respect to
such Plan Sponsor. The Trustee shall have no duty to determine whether the
amounts forwarded by the Plan Sponsor are the correct amount or that they have
been transmitted in a timely manner.



ARTICLE III


PARTICIPANT ACCOUNTS AND REPORTS


3.1
Establishment of Accounts. The Plan Administrator shall establish and maintain
individual recordkeeping Accounts, Class Year Accounts and subaccounts, as
applicable, on behalf of each Participant for purposes of determining each
Participant’s benefits under the Plan. A Participant’s Account does not
represent the Participant’s ownership of, or any ownership interest in, any
assets which may be set aside to satisfy the Plan Sponsor’s obligations under
the Plan.



3.2
Account Maintenance. As of each Valuation Date, the Plan Administrator shall
credit each Participant’s Accounts with the following:



(a)
An amount equal to any Compensation Deferrals made by the Participant since the
last Valuation Date;



(b)
An amount equal to any Matching Credits and/or Discretionary Credits, and any
forfeitures, if applicable, since the last Valuation Date; and



(c)
An amount equal to deemed Investment Credits under Section 3.3 since the last
Valuation Date.



As of each Valuation Date, the Plan Administrator shall debit each Participant’s
Accounts with the following:
(d)
An amount equal to any distributions from the Plan to the Participant or
Beneficiary since the last Valuation Date; and



(e)
An amount equal to deemed Investment Debits under Section 3.3 below since the
last Valuation Date.



3.3
Investment Credits and Debits. The Accounts of Participants shall be adjusted
for Investment Credits and Debits in accordance with this Section 3.3.



9

--------------------------------------------------------------------------------









Participants shall have the right to specify one or more Benefit Benchmarks in
which their Compensation Deferrals, Matching Credits and Discretionary Credits
shall be deemed to be invested. The Benefit Benchmarks shall be utilized solely
for purposes of adjusting their Accounts in accordance with procedures adopted
by the Plan Administrator. The Plan Administrator shall provide the Participant
with a list of the available Benefit Benchmarks. From time to time, in the sole
discretion of the Plan Administrator, the Benefit Benchmarks available within
the Plan may be revised. All Benefit Benchmark selections must be denominated in
whole percentages unless the Plan Administrator determines that lower increments
are acceptable. A Participant may make changes in the manner in which future
Compensation Deferrals, Matching Credits and/or Discretionary Credits are deemed
to be invested among the various Benefit Benchmarks available under the Plan in
accordance with procedures established by the Plan Administrator. A Participant
may re-direct the manner in which earlier Compensation Deferrals, Matching
Credits and/or Discretionary Credits, as well as any appreciation (or
depreciation), are deemed to be invested among the Benefit Benchmarks available
under the Plan in accordance with procedures established by the Plan
Administrator.
As of each Valuation Date, the Plan Administrator shall adjust the Accounts of
each Participant for interest, earnings or appreciation (less losses and
depreciation) with respect to the then balance of the Participant’s Account
equal to the actual results of the Participant’s deemed Benefit Benchmark
elections.
All notional acquisitions and dispositions of Benefit Benchmarks which occur
within a Participant’s Account, pursuant to the terms of the Plan, shall be
deemed to occur at such times as the Plan Administrator shall determine to be
administratively feasible in its sole discretion, and the Participant’s Account
shall be adjusted accordingly. Accordingly, if a distribution or reallocation
must occur pursuant to the terms of the Plan and all or some portion of the
Account must be valued in connection with such distribution or reallocation (to
reflect Investment Credits and Debits), the Plan Administrator may in its sole
discretion, unless otherwise provided for in the Plan, select a date or dates
which shall be used for valuation purposes.
Notwithstanding anything to the contrary, any Investment Credits or Debits made
to any Participant’s Account following a Plan Termination or a Change in Control
Event shall be made in a manner no less favorable to Participants than the
practices and procedures employed under the Plan, or as otherwise in effect, as
of the date of the Plan Termination or the Change in Control Event.
Notwithstanding the Participant’s deemed Benefit Benchmark elections under the
Plan, the Plan Sponsor shall be under no obligation to actually invest any
amounts in such manner, or in any manner, and such Benefit Benchmark elections
shall be used solely to determine the amounts by which the Participant’s Account
shall be adjusted under this Article III.
3.4
Participant Statements. The Plan Administrator shall provide each Participant
with a statement showing the credits to and debits from his or her Account since
the last statement date. Such statement shall be provided to Participants as
soon as



10

--------------------------------------------------------------------------------





administratively feasible following the end of each Taxable Year and on such
other dates as agreed to by the Plan Sponsor and the party maintaining the
Participant’s Account records.


ARTICLE IV


WITHHOLDING OF TAXES


4.1
Withholding from Compensation. For any Taxable Year in which Compensation
Deferrals, Matching Credits and/or Discretionary Credits are made to or vested
within the Plan (as applicable), the Plan Sponsor shall withhold the
Participant’s share of income, FICA and other employment taxes from the portion
of the Participant’s Compensation not deferred. If deemed appropriate by the
Plan Sponsor, all or any portion of a benefit under the Plan may be distributed
in certain instances where necessary to facilitate compliance with applicable
withholding requirements to the extent such distribution would not result in
adverse tax consequences under Code Section 409A. The amount of any such
distribution shall not exceed the amount necessary to comply with applicable
withholding requirements.



4.2
Withholding from Benefit Distributions. The Plan Sponsor (or the Trustee of the
Trust, as applicable) shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Plan Sponsor, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the Plan
Sponsor.



ARTICLE V


VESTING


5.1
Vesting. A Participant shall be immediately vested in (i.e., shall have a
non-forfeitable right to) all Compensation Deferrals. Unless otherwise set forth
in the Annual Enrollment Materials for a Taxable Year, a Participant shall also
be immediately vested in all Matching Credits and Discretionary Credits credited
to his or her Account, including any Investment Credits or Debits associated
therewith.



ARTICLE VI


PAYMENTS


6.1
Benefits. Except as otherwise provided under the Plan, a Participant’s or
Beneficiary’s benefit payable under the Plan shall be the value of the
Participant’s Class Year Accounts at the time a Distributable Event occurs with
respect to such Participant or Beneficiary. In no event will a Participant’s
right to a benefit under this Plan give such Participant a secured right or
claim on any assets set aside by the Plan Sponsor to meet its obligations under
the Plan. All payments from the Plan shall be subject to applicable tax
withholding and shall commence (or be fully paid, in the event a lump sum form
of distribution was



11

--------------------------------------------------------------------------------





selected) no later than ninety (90) days after the occurrence of the
Distributable Event, except as otherwise provided herein.


6.2
Timing of Distribution Elections.



(a)
Initial Elections. The Participant shall elect the form and timing of payment
for each Class Year Account at the time the Participant submits (or is required
to submit, in accordance with Section 2.3) his or her Compensation Deferral
Agreement for the Taxable Year for which the Class Year Account is established.
Such elections must be made consistent with the forms, rules and procedures
specified by the Plan Administrator, as well as the requirements of Code
Section 409A.



At the time specified above, the Participant may elect for each of his or her
Class Year Accounts to receive a benefit in the form of a lump sum distribution
or annual installment payments over a period of five (5) or ten (10) years
commencing as of the earlier of:
(i)
The Interim Distribution Date specified by the Participant; or



(ii)
The Participation’s Separation from Service.



Notwithstanding the Participant’s election, in the event of the Participant’s
Separation from Service prior to the Participant’s Normal Retirement Age, death,
or Disability, or the occurrence of a Change in Control Event, all amounts
credited to each Participant’s Account shall be paid to the Participant in a
lump sum within ninety (90) days after occurrence of such Distributable Events.
Additionally, as noted below, special distribution payments may also be made in
the event of an Unforeseeable Emergency or as a consequence of an Income
Inclusion Under Section 409A.
(b)
Subsequent Changes in Time and Form of Payment. Subject to the requirements of
Code Section 409A, a Participant may elect to change the time or form of payment
of amounts distributable upon a Separation from Service or elect to change the
time of payment of amounts distributable upon an Interim Distribution Date,
provided, however, that any such election shall be effective only if:



(i)
the election does not accelerate the time or schedule of any payment within the
meaning of Code Section 409A;



(ii)
the election does not take effect until at least twelve 12 months after the date
on which the election is made;



(iii)
the first payment with respect to which such election is made is deferred for a
period of 5 years from the date such payment would otherwise have been made; and



12

--------------------------------------------------------------------------------









(iv)
for a change to a payment made upon an Interim Distribution Date, such election
is made at least 12 months before such Interim Distribution Date.



The Plan Administrator shall have sole and absolute discretion to decide whether
such a request shall be approved but may approve no more than one such request
for any Participant with respect to any Class Year Account.
(c)
Failures to Elect. If a Participant fails to properly elect the form or time of
distribution for his or her Class Year Account, or cannot make a timely election
under Code Section 409A, the Participant shall be deemed to have elected to
receive his or her Class Year Account in a single lump sum commencing on his or
her Separation from Service.



6.3
Separation from Service Payment. In the event of a Participant’s Separation from
Service, the Participant’s Class Year Account shall be paid in the form of a
cash lump sum or, if elected by the Participant and the Separation from Service
occurs after the Participant’s Normal Retirement Age, in annual cash payments
(over a period of five (5) or ten (10) years) as elected for the Class Year
Account. For purposes of Code Section 409A, installment payments shall be
treated as a single payment. If applicable, the initial installment shall be
based on the value of the Participant’s Class Year Account, measured on the date
of his or her Separation from Service, and shall be equal to 1/n (where ‘n’ is
equal to the total number of annual benefit payments not yet distributed).
Subsequent installment payments shall be computed in a consistent fashion, with
the measurement date being the anniversary of the original measurement date and
subsequent installment payments being made within 90 days of such anniversary
date. Election of the form of the Separation from Service payment with respect
to a Class Year Account must be provided to the Plan Administrator at the time
required by Section 6.2 of this Plan. The Participant’s election of a Separation
from Service payment form is irrevocable, except as provided in Section 6.2(b)



In the event a Participant incurs a Separation from Service before the
Participant’s Normal Retirement Age, all of the Participant’s Class Year
Accounts shall be paid in the form of a lump sum payment within ninety (90) days
after the Separation from Service, notwithstanding any election that the
Participant has made.
Notwithstanding the foregoing, a distribution resulting from a Separation from
Service by a Participant who is a Specified Employee on the date of Separation
from Service shall be made within the ninety (90) days following the date that
is 6 months after the Separation from Service or, if earlier, within the ninety
(90) days following the death of the Specified Employee. The first payment made
following the 6-month period described in the preceding sentence shall include
all payments that otherwise would have been made after Separation from Service
but for the delay required by this paragraph.
6.4
Interim Distribution Date Payments. A Participant may make an election, at the
time required by Section 6.2, to have his or her Class Year Account to which the
election relates paid to him or her at an Interim Distribution Date designated
by the Participant. Such Class Year Account shall be payable in a single cash
lump sum payment or in



13

--------------------------------------------------------------------------------





annual installments of five (5) or ten (10) years, as elected by the
Participant. Payments shall commence within ninety (90) days after the
applicable Interim Distribution Date as designated by the Participant. If
applicable, the initial installment shall be based on the value of the
Participant’s Class Year Account, measured on the date of his or her designated
Interim Distribution Date, and shall be equal to 1/n (where ‘n’ is equal to the
total number of annual benefit payments not yet distributed). Subsequent
installment payments shall be computed in a consistent fashion, with the
measurement date being the anniversary of the original measurement date and
subsequent installment payments being made within ninety (90) days of such
anniversary date. Election of the form of the Interim Distribution Date payment
must be provided to the Plan Administrator at the time required by Section 6.2
of this Plan. The Participant’s election of an Interim Distribution Date form is
irrevocable, except as provided in Section 6.2(b).


For an election to commence distributions at an Interim Distribution Date, such
elected Interim Distribution Date must occur before the Participant incurs a
Separation from Service, death, or Disability or the occurrence of a Change in
Control Event. Additionally, in the event a Participant incurs a Separation from
Service before the Participant’s Normal Retirement Age and after the
commencement of an Interim Distribution Date, all of the Participant’s Class
Year Accounts that have commenced payment shall be paid in the form of a lump
sum payment within ninety (90) days after the Separation from Service.
6.5
Death Benefit. In the event of the Participant’s death, whether before or after
the Participant has otherwise incurred a Distributable Event or commenced
receiving payments from the Plan, the Participant’s Beneficiary shall receive
the balance of the Participant’s Account in a single lump-sum cash payment as
soon as practicable following the Participant’s death, but in no event later
than December 31st of the calendar year following the calendar year in which
death occurs.



6.6
Disability Benefit. In the event that a Participant incurs a Disability, whether
before or after the Participant has otherwise incurred a Distributable Event or
commenced receiving payments from the Plan, the Participant shall receive the
balance of the Participant’s Account in a single lump-sum cash payment within
ninety (90) days of the Disability. The Plan Administrator shall have complete
discretion to determine whether the circumstances of the Participant constitute
a Disability and the time at which such Disability occurs consistent with the
terms of the Plan.



6.7
Payment upon Change in Control Event. Notwithstanding any provision or election
to the contrary, in the event of a Change in Control Event, all amounts credited
to each Participant’s Account shall be paid to the Participant in a lump sum
within ninety (90) days after the Change in Control Event.



Subject to the requirements of Code Section 409A, in the event that a
Participant is an employee of an Affiliate, other than the Plan Sponsor, and the
Affiliate has a Change of Control Event, all amounts credited to such
Participant’s Account shall be paid to the Participant in a lump sum within
ninety (90) days after the Change in Control Event.


14

--------------------------------------------------------------------------------





Notwithstanding the preceding sentence, such distribution shall only occur if
neither the Plan Sponsor nor an entity that is an Affiliate after such
transaction employs the Participant after such transaction.  For this purpose,
an Affiliate shall be deemed to have a Change of Control Event with respect to
any event that would be a Change of Control Event within the meaning of
Section 1.8(a) or (c), if the term “Plan Sponsor” were replaced with the term
“Affiliate” each time it is used therein.


6.8
Unforeseeable Emergency Distribution. If a Participant has an Unforeseeable
Emergency, as defined herein, the Plan Administrator may pay to the Participant
that portion of his or her Account which the Plan Administrator determines is
reasonably necessary to satisfy the emergency to the extent permissible under
Code Section 409A. The amounts distributed to the Participant as a result of an
Unforeseeable Emergency may not exceed the amounts reasonably necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cancellation of Compensation Deferrals pursuant
to Section 7.1. A Participant requesting an Unforeseeable Emergency Distribution
shall apply for the payment in writing on a form approved by the Plan
Administrator and shall provide such additional information as the Plan
Administrator may require. The Plan Administrator shall have complete discretion
to determine whether the financial hardship of the Participant constitutes an
Unforeseeable Emergency under the Plan. If, subject to the sole discretion of
the Plan Administrator, the request for a withdrawal is approved, the
distribution shall be made within ninety (90) days after the date of approval by
the Plan Administrator.



6.9
Payment upon Income Inclusion Under Section 409A. To the extent permitted under
Code Section 409A, if the Plan Administrator determines at any time that the
Plan fails to meet the requirements of Code Section 409A with respect to a
Participant, the Plan Administrator shall distribute to the Participant the
amount from the Participant’s Account that is required to be included in income
as a result of such failure. Such payment shall be made in a single lump-sum
payment upon such determination.



6.10
Beneficiary Designation. Unless otherwise set forth in the Annual Enrollment
Materials for a particular Taxable Year, a Participant shall have the right to
designate a Beneficiary and to amend or revoke such designation at any time in
writing. Such designation, amendment or revocation shall be effective upon
receipt by and acknowledgment from the Plan Administrator. If the Beneficiary is
a minor or incompetent, benefits may be paid to a legal guardian, trustee, or
other proper representative of the Beneficiary, and such payment shall
completely discharge the Plan Sponsor and the Plan of all further obligations
hereunder.



If no Beneficiary designation is made, if the Beneficiary designation is held
invalid, or if no Beneficiary survives the Participant, and benefits are
determined to be payable following the Participant’s death, the Plan
Administrator shall direct that payment of


15

--------------------------------------------------------------------------------





benefits be made to the person or persons in the first of the below categories
in which there is a survivor. The categories of successor beneficiaries, in
order, are as follows:
(a)
Participant’s Spouse;



(b)
Participant’s Domestic Partner; and



(c)
Participant’s estate.



6.11
Claims Procedure. All claims for benefits under the Plan, and all questions
regarding the operation of the Plan, shall be submitted to the Plan
Administrator in writing. The Plan Administrator has complete discretion and
authority to interpret and construe any provision of the Plan, and its decisions
regarding claims for benefits hereunder are final and binding.



(a)
Presentation of Claim. Any Participant, Beneficiary or person claiming benefits
under the Plan (such Participant, Beneficiary or other person being referred to
below as a “Claimant”) may deliver to the Plan Administrator a written claim for
a determination with respect to benefits distributable to such Claimant from the
Plan. The claim must state with particularity the determination desired by the
Claimant.



Any claim by a Participant that a payment made under the Plan is less than the
amount to which the Participant is entitled must be made in writing pursuant to
the foregoing provisions of this Section within 180 days after the date of such
payment. Notwithstanding any other provision of the Plan, including the
provisions of Section 5.1, a Participant shall forfeit all rights to any amounts
claimed if the Participant fails to make claim as provided in the preceding
sentence.
(b)
Notification of Decision. The Plan Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:



(i)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or



(ii)
that the Plan Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



(1)
the specific reason(s) for the denial of the claim, or any part of it;



(2)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;



(3)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



16

--------------------------------------------------------------------------------









(4)
a description of the claim review procedure set forth in Section 6.11(c) below,
including information regarding any applicable time limits and a statement
regarding the Claimant’s right to bring an action under ERISA Section 502(a)
following an adverse determination on review;

(5)
if the decision involved the Disability of the Participant, either the specific
internal rules, guidelines, protocols, standards, or other similar criteria of
the Plan relied upon during the claim or, alternatively, a statement that such
criteria of the Plan do not exist;



(6)
if the decision involved the Disability of the Participant, a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following (i) the views of a health care professional who treated the Claimant,
(ii) the views of medical or vocational experts whose advice was obtained on
behalf of the Plan (without regard to whether such advice was relied upon for
the decision), and (iii) a determination by the Social Security Administration;



(7)
if the decision involved the Disability of the Participant and was based on a
medical necessity, experimental treatment or similar exclusion/limit, an
explanation of the scientific or clinical judgment for the decision (applying
the terms of the Plan to Claimant’s medical circumstances) or a statement that
Claimant can request a copy of such explanation, free of charge, upon request;
and



(8)
if the decision involved the Disability of the Participant, a statement that the
Claimant may request access to, and copies of, all relevant documents, free of
charge.



The Plan Administrator will notify the Claimant of an adverse decision within
ninety (90) days after the date the claim was received, unless the Plan
Administrator determines there are special circumstances that require an
extension of time in which to make a decision. If an extension of time is
needed, the Plan Administrator shall notify the Claimant of the extension before
the expiration of the original 90-day period. The notice will include a
description of the special circumstances requiring an extension of time and an
estimate of the date it expects a decision to be made. The extension shall not
exceed an additional 90-day period.
If the adverse decision relates to a claim involving the Disability of the
Participant, the Plan Administrator will notify the Claimant of an adverse
decision within forty-five (45) days after the date the claim was received,
unless the Plan Administrator determines that matters beyond its control require
an extension of time in which to make a decision. If an extension of time is
needed, the Plan


17

--------------------------------------------------------------------------------





Administrator shall notify the Claimant of the extension before the expiration
of the original 45-day period. The notice will include a description of the
circumstances necessitating the extension and an estimate of the date it expects
a decision to be made. The extension shall not exceed an additional 30-day
period unless, within the 30-day period the Plan Administrator again determines
that more time is needed due to matters beyond its control, in which case notice
of the need for not more than an additional thirty (30) days is provided to the
Claimant before the first 30-day period expires. The notice will include a
description of the circumstances requiring the extension and an estimate of the
date it expects a decision to be made. Any extension notice will include
information regarding the standards on which a determination of Disability will
be made, the outstanding issues which prevent a decision from being made, and
any additional information which is needed in order to reach a decision. The
Claimant will have forty-five (45) days to supply any additional information.
If the Plan Administrator notifies the Claimant of the need for an extension of
time to make a decision regarding his or her claim in accordance with this
Section 6.11(b), and the extension is needed due to the Claimant’s failure to
provide information necessary to decide the claim, the period of time in which
the Plan Administrator must make a decision does not include the time between
the date the notice of the extension was sent to the Claimant and the date the
Claimant responds to the request for additional information.
(c)
Review of a Denied Claim. Within sixty (60) days after receiving a notice from
the Plan Administrator that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Plan Administrator a written request for a review of the denial of the claim.
During the 60-day review period, the Claimant (or the Claimant’s duly authorized
representative):



(i)
may review relevant documents;



(ii)
may submit written comments or other documents relating to the claim;



(iii)
may request access to and copies of all relevant documents, free of charge;



(iv)
may request a hearing, which the Plan Administrator, in its sole discretion, may
grant.



The Plan Administrator will consider all documents and other information
submitted by the Claimant in reviewing its previous decision, including
documents not available to or considered by it during its initial determination.
If the appeal relates to a determination of the Plan Administrator involving the
Disability of the Participant, the Claimant will have one-hundred-eighty (180)
days following receipt of a denial to file a written request for review. In such
event, no deference shall be given to the initial benefit determination, and the
review shall be conducted by an appropriate fiduciary who is someone other than


18

--------------------------------------------------------------------------------





the individual who made the initial determination or a subordinate of such
individual. If the initial determination was based in whole or in part on a
medical judgment, the reviewer shall consult with an appropriately trained and
experienced health care professional, and shall disclose the identity of any
experts who provided advice with regard to the initial decision. The health care
professional whose advice is sought during the appeal process will not be an
individual who was consulted during the initial determination, nor a subordinate
of such an individual. If the review includes new or additional evidence or
rationale considered, relied upon, or generated by the Plan or reviewer, the
reviewer shall provide the Claimant with such evidence or rationale, free of
charge, sufficiently in advance of issuing a decision on review to allow
Claimant time to respond prior to such date.
(d)
Decision on Review. The Plan Administrator shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Plan Administrator’s
decision must be rendered within one-hundred-twenty (120) days after such date.
If an extension of time is needed, the Plan Administrator shall notify the
Claimant of the extension before the expiration of the original 60-day period.
The notice will include a description of the circumstances requiring the
extension and an estimate of the date it expects a decision to be made. Such
decision must be written in a manner calculated to be understood by the
Claimant, and if the decision on review is adverse it must contain:



(i)
specific reasons for the decision;



(ii)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;



(iii)
a statement that the Claimant may receive, upon request and free of charge,
access to and copies of relevant documents and information;



(iv)
a statement describing any voluntary appeal procedures under the Plan and the
Claimant’s right to bring an action under ERISA Section 502(a) (and if the
decision involved the Disability of the Participant, a description of any
applicable contractual limitation period that applies to the Claimant’s right to
bring an action, including the calendar date on which such contractual
limitation period expires);



(v)
if the decision involved the Disability of the Participant, either the specific
internal rules, guidelines, protocols, standards or other similar criteria of
the Plan relied upon in denying the claim on appeal or, alternatively, a
statement that such criteria of the Plan does not exist;



(vi)
if the decision involved the Disability of the Participant, a statement that the
Claimant and the Plan may have other voluntary alternative dispute



19

--------------------------------------------------------------------------------





resolution options, such as mediation, and that the Claimant may find out what
options are available by contacting the local U.S. Department of Labor Office
and the state insurance regulatory agency;


(vii)
if the decision involved the Disability of the Participant, a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following (i) the views of a health care professional who treated the Claimant,
(ii) the views of medical or vocational experts whose advice was obtained on
behalf of the Plan (without regard to whether such advice was relied upon for
the decision), and (iii) a determination by the Social Security Administration;



(viii)
if the decision involved the Disability of the Participant and was based on a
medical necessity, experimental treatment or similar exclusion/limit, an
explanation of the scientific or clinical judgment for the decision (applying
the terms of the Plan to Claimant’s medical circumstances) or a statement that
Claimant can request a copy of such explanation, free of charge, upon request;
and



(ix)
such other matters as the Plan Administrator deems relevant.



If the appeal involves the Disability of the Participant, the decision of the
Plan Administrator will be made within forty-five (45) days after the filing of
the written request for review, unless special circumstances require additional
time, in which case the Plan Administrator’s decision will be made within ninety
(90) days after the date the request was filed. If an extension of time is
needed, the Plan Administrator shall notify the Claimant of the extension before
the expiration of the original 45-day period. The notice will include a
description of the circumstances requiring the extension and an estimate of the
date it expects a decision to be made.
If the Plan Administrator notifies the Claimant of the need for an extension of
time to make a decision regarding his or her appeal in accordance with this
Section 6.11(d), and the extension is needed due to the Claimant’s failure to
provide information necessary to decide the appeal, the period of time in which
the Plan Administrator must make a decision does not include the time between
the date the notice of the extension was sent to the Claimant and the date the
Claimant responds to the request for additional information.


ARTICLE VII


CANCELLATION OF DEFERRALS


7.1
Unforeseeable Emergency. If a Participant has an Unforeseeable Emergency, as
defined herein, the Plan Administrator may cancel all future Compensation
Deferrals pertaining to Compensation not yet earned and required to be made
pursuant to the Participant’s current Compensation Deferral Agreement if
reasonably necessary to satisfy the



20

--------------------------------------------------------------------------------





Participant’s financial hardship subject to the standards and requirements for
an Unforeseeable Emergency Distribution set forth in Section 6.8. If a
Participant receives a hardship distribution from a qualified plan of the Plan
Sponsor pursuant to Code Section 401(k)(2)(B)(IV), the Plan Administrator shall
cancel all future Compensation Deferrals pertaining to Compensation not yet
earned and required to be made pursuant to the Participant’s current
Compensation Deferral Agreement, and the Participant will be prohibited from
making Compensation Deferrals under the Plan for at least six (6) months after
receipt of the hardship distribution or such longer period as may be prescribed
by the qualified plan. The Participant’s eligibility for Matching Credits and/or
Discretionary Credits shall be similarly canceled, and the Participant shall be
eligible to defer Compensation again at a later time only as provided under
Article II.


ARTICLE VIII


PLAN ADMINISTRATION


8.1
Appointment. The Plan Administrator shall serve at the pleasure of the Plan
Sponsor, who shall have the right to remove the Plan Administrator at any time
upon thirty (30) days’ written notice. The Plan Administrator shall have the
right to resign upon thirty (30) days’ written notice to the Plan Sponsor.



8.2
Duties of Plan Administrator. The Plan Administrator shall be responsible to
perform all administrative functions of the Plan. These duties include but are
not limited to:



(a)
Communicating with Participants in connection with their rights and benefits
under the Plan;



(b)
Reviewing Benefit Benchmark elections received from Participants;



(c)
Arranging for the payment of taxes (including income tax withholding), expenses
and benefit payments to Participants under the Plan;



(d)
Filing any returns and reports due with respect to the Plan;



(e)
Interpreting and construing Plan provisions and settling claims for Plan
benefits; and



(f)
Serving as the Plan’s designated representative for the service of notices,
reports, claims or legal process.



8.3
Plan Sponsor. The Plan Sponsor has sole responsibility for the establishment and
maintenance of the Plan. The Plan Sponsor shall have the power and authority to
appoint the Plan Administrator, Trustee and any other professionals as may be
required for the administration of the Plan. The Plan Sponsor shall also have
the right to remove any individual or party appointed to perform administrative,
investment, fiduciary or other functions under the Plan. The Plan Sponsor may
delegate any of its powers to the Plan Administrator, Board member or a
committee of the Board.



21

--------------------------------------------------------------------------------







8.4
Administrative Fees and Expenses. All reasonable costs, charges and expenses
incurred by the Plan Administrator or the Trustee in connection with the
administration of the Plan or the Trust shall be paid by the Plan Sponsor. If
not so paid, such costs, charges and expenses shall be charged to the Trust, if
any, established in connection with the Plan. The Trustee shall be specifically
authorized to charge its fees and expenses directly to the Trust. If the Trust
has insufficient liquid assets to cover the applicable fees, the Trustee shall
have the right to liquidate assets held in the Trust to pay any fees or expenses
due.



8.5
Plan Administration and Interpretation. The Plan Administrator shall have
complete discretionary control and authority to determine the rights and
benefits and all claims, demands and actions arising out of the provisions of
the Plan or any Participant, Beneficiary, deceased Participant, or other person
having or claiming to have any interest under the Plan. The Plan Administrator
shall have complete discretion to interpret the Plan and to decide all matters
under the Plan. Such interpretation and decision shall be final, conclusive, and
binding on all Participants and any person claiming under or through any
Participant. Any individual serving as Plan Administrator who is a Participant
will not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Plan Administrator shall be entitled
to rely on information furnished by a Participant, a Beneficiary, the Plan
Sponsor, or other party. The Plan Administrator shall have the responsibility
for complying with any reporting and disclosure requirements of ERISA.



8.6
Powers, Duties, Procedures. The Plan Administrator may adopt such rules, may act
in accordance with such procedures, may appoint such officers or agents, may
delegate such powers and duties, may receive such reimbursements, and shall
follow such claims and appeal procedures with respect to the Plan as it may
establish, each consistently with the terms of the Plan.



8.7
Information. To enable the Plan Administrator to perform its functions, the Plan
Sponsor shall supply full and timely information to the Plan Administrator on
all matters relating to the Compensation of Participants, their employment,
retirement, death, Separation from Service, and such other pertinent facts as
the Plan Administrator may require.



8.8
Indemnification of Plan Administrator. The Plan Sponsor agrees to indemnify and
to defend to the fullest extent permitted by law any officer(s), employee(s) or
Board members who serve as Plan Administrator (including any such individual who
formerly served as Plan Administrator) against all liabilities, damages, costs
and expenses (including reasonable attorneys’ fees and amounts paid in
settlement of any claims approved by the Plan Sponsor) occasioned by any act or
omission to act in connection with the Plan, if such act or omission is in good
faith.



8.9
Plan Administration Following a Change in Control Event. Notwithstanding
anything to the contrary in this Article VIII or elsewhere in the Plan or Trust,
upon a Change in Control Event with respect to the Plan Sponsor the individual
serving as Chief Executive Officer of such Plan Sponsor immediately prior to
such Change in Control Event shall have the right to appoint an individual,
third party or committee to serve as Plan



22

--------------------------------------------------------------------------------





Administrator. Such appointment shall be made in writing and copies thereof
shall be delivered to the Board, to the existing Plan Administrator, to the
Trustee, and to all Plan Participants. The Trustee and all other service
providers shall be entitled to rely fully on instructions received from the
successor Plan Administrator and shall be indemnified to the fullest extent
permitted by law for acting in accordance with the proper instructions of the
successor Plan Administrator.


ARTICLE IX


TRUST FUND


9.1
Trust. The Plan Sponsor may establish a Trust for the purpose of accumulating
assets which may, but need not be used, by the Plan Sponsor to satisfy some or
all of its financial obligations to provide benefits to Participants under this
Plan. Any trust created under this Section 9.1 shall be domiciled in the United
States of America, and no assets of the Plan shall be held or transferred
outside the United States. All assets held in the Trust shall remain the
exclusive property of the Plan Sponsor and shall be available to pay creditor
claims of the Plan Sponsor in the event of insolvency, to the extent provided
under any Trust established with respect to such Plan Sponsor. The assets held
in Trust shall be administered in accordance with the terms of the separate
Trust Agreement between the Trustee and the Plan Sponsor.



9.2
Unfunded Plan. In no event will the assets accumulated by the Plan Sponsor in
the Trust be construed as creating a funded Plan under the applicable provisions
of ERISA or the Code, or under the provisions of any other applicable statute or
regulation. Any funds set aside by the Plan Sponsor in Trust shall be
administered in accordance with the terms of the Trust.



9.3
Assignment and Alienation. No Participant or Beneficiary of a deceased
Participant shall have the right to anticipate, assign, transfer, sell,
mortgage, pledge or hypothecate any benefit under this Plan. The Plan
Administrator shall not recognize any attempt by a third party to attach,
garnish or levy upon any benefit under the Plan except as may be required by
law.



ARTICLE X


AMENDMENT AND PLAN TERMINATION


10.1
Amendment. The Plan Sponsor shall have the right to amend this Plan without the
consent of any Participant or Beneficiary hereunder, provided that no such
amendment shall have the effect of reducing any of the vested benefits to which
a Participant or Beneficiary has accrued a right as of the effective date of the
amendment. Notwithstanding the foregoing, the Plan Sponsor shall have the right
to amend this Plan in any manner whatsoever without the consent of any
Participant or Beneficiary to comply with the requirements of Code Section 409A
and any binding guidance thereunder to avoid adverse tax consequences even if
such amendment has the effect of reducing a vested benefit or existing right of
a Participant or Beneficiary hereunder.



23

--------------------------------------------------------------------------------









10.2
Plan Termination. Subject to the requirements of Code Section 409A, the Plan
Sponsor may terminate or discontinue the Plan in whole or in part at any time.
No further Discretionary Credits or Matching Credits shall be made following
Plan Termination, and no further Compensation Deferrals shall be permitted after
the Taxable Year in which the Plan Termination occurs, except that the Plan
Sponsor shall be responsible to pay any benefit attributable to vested amounts
credited to the Participant’s Account as of the effective date of termination
(following any adjustments to such Accounts in accordance with Article III
hereof). If the Plan is terminated in accordance with this Section 10.2, the
Plan Administrator shall make distribution of the Participant’s vested benefit
upon the occurrence of a Distributable Event with respect to a Participant. A
Participant’s vested benefit shall be adjusted to reflect Investment Credits and
Debits for all Valuation Dates between Plan Termination and the occurrence of a
Participant’s Distributable Event.



10.3
Effect of Payment. The full payment of the balance of a Participant’s vested
Account under the provisions of the Plan shall completely discharge all
obligations to a Participant and his designated Beneficiaries under this Plan
and each of the Participant’s Compensation Deferral Agreements shall terminate.



ARTICLE XI


MISCELLANEOUS


11.1
Total Agreement. This Plan document, the Annual Enrollment Materials,
Beneficiary designation, and other administration forms shall constitute the
total agreement or contract between the Plan Sponsor and the Participant
regarding the Plan. No oral statement regarding the Plan may be relied upon by a
Participant or Beneficiary. The Plan Sponsor or Plan Administrator shall have
the right to establish such procedures as are necessary for the administration
or operation of the Plan or Trust, and such procedures shall also be considered
a part of the Plan unless clearly contrary to the express provisions thereof.



11.2
Employment Rights. Neither the establishment of this Plan nor any modification
thereof, nor the creation of any Trust or Account, nor the payment of any
benefits, shall be construed as giving a Participant or other person a right to
employment with the Plan Sponsor or any Affiliate or any other legal or
equitable right against the Plan Sponsor of any Affiliate except as provided in
the Plan. In no event shall the terms of employment of any Eligible Individual
be modified or in any way be affected by the Plan.



11.3
Non-Assignability. None of the benefits, payments, proceeds or claims of any
Participant or Beneficiary shall be subject to attachment or garnishment or
other legal process by any creditor of such Participant or Beneficiary, nor
shall any Participant or Beneficiary have the right to alienate, commute,
pledge, encumber or assign any of the benefits or payments or proceeds which he
or she may expect to receive, contingently or otherwise under the Plan.



11.4
Binding Agreement. Any action with respect to the Plan taken by the Plan
Administrator or the Plan Sponsor or the Trustee or any action authorized by or
taken at the direction of



24

--------------------------------------------------------------------------------





the Plan Administrator, the Plan Sponsor or other authorized party shall be
conclusive upon all Participants and Beneficiaries entitled to benefits under
the Plan.


11.5
Furnishing Information. A Participant or Beneficiary will cooperate with the
Plan Administrator or any representative thereof by furnishing any and all
information requested by the Plan Administrator and take such other actions as
may be requested in order to facilitate the administration of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Plan Administrator may deem necessary.



11.6
Compliance with Code Section 409A. Notwithstanding any provision of the Plan to
the contrary, all provisions of the Plan will be interpreted and applied to
comply with the requirements of Code Section 409A and any regulations and
applicable binding guidance so as to avoid adverse tax consequences. No
provision of the Plan, however, is intended or shall be interpreted to create
any right with respect to the tax treatment of the amounts paid or payable
hereunder, and neither the Plan Sponsor nor any Affiliate shall under any
circumstances have any liability to a Participant or Beneficiary for any taxes,
penalties or interest due on amounts paid or payable under the Plan, including
taxes, penalties or interest imposed under Code Section 409A.



11.7
Insurance. The Plan Sponsors, on their own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as they may
choose. The Plan Sponsors or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Plan Sponsor shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to which the Plan Sponsor have applied for insurance.



11.8
Governing Law. Construction, validity and administration of this Plan shall be
governed by applicable Federal law and the law of the state of New York without
regard to the conflict of law provisions of such state law. If any provision
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.



11.9
Headings and Subheadings. Headings and subheadings in this Plan are inserted for
convenience only and are not to be considered in the interpretation of the
provisions hereof.



Date: October 3, 2018
CONSTELLATION BRANDS, INC.
 
 
 
By:
/s/Jeffrey Viviano
 
Name:
Jeffrey Viviano
 
Title:
Vice President, Compensation and Benefits



25

--------------------------------------------------------------------------------







Exhibit A


Participating Affiliates


Constellation Brands, Inc.
Constellation Brands U.S. Operations, Inc.
Constellation Leasing, LLC
Constellation Marketing Services, Inc.
Crown Imports, LLC
Franciscan Vineyards, Inc.
High West Distillery, LLC
High West Saloon, LLC
Home Brew Mart, Inc.




26